                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

LOWELL QUINCY GREEN,                              )
    ID # 518622,                                  )
          Plaintiff,                              )
vs.                                               )   No. 3:18-CV-3403-B
                                                  )
DALLAS COUNTY, et al.,                            )
         Defendants.                              )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the plaintiff’s filing, received on March 8, 2019 (doc. 7), is construed as a

motion seeking relief under Fed. R. Civ. P. 60(b) and DENIED.

       SIGNED this 29th day of March, 2019.




                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
